Howell, J.
The city of New Orleans having judgment against the plaintiff for §832, for taxes of 1869 on certain property, issued execution and caused the said property to bo seized. Whereupon plaintiff enjoined, on the ground that the property did not belong to' him, but was leased by him for a term of years from the Female Orphan Asylum and was exempt from all taxation, and ho prayed that it be so declared.
The city answered asking for a dissolution of the injunction with damages, and, reconvening, asked judgment for the proportion of taxes on the improvements erected by plaintiff on the ground leased by him.
Judgment was rendered dissolving the injunction, and plaintiff appealed.
*427On the trial'below evidence was introduced showing the value oí the ■said improvements as on the tax-roll, and the counsel for the city contends that the case is similar to that of City vs. Russ, No. 5055 in this •court, in which the tax on such improvements was sustained.
Under the pleadings and evidence in the record this position is correct. 'The proportion due is $356 57.
It is therefore ordered that the judgment appealed from be reversed, ■and .that the city of New Orleans recover on the reconventional demand herein $356 57 as taxes for 1869 on the improvements erected by plaintiff on the property described in the petition, with ñve per cent from the first of September, 1870, three dollars' costs of advertising, and costs of ¡lower court, with privilege accorded by law; costs of appeal to be paid ■by the city.